DETAILED ACTION

Response to Amendment
Amendments, filed on January 28, 2021, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18 – 20, 23 – 28, 30, 40 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hudman et al. (U.S. Patent App. No. 2004/0217885 A1) in view of Fayling et al. (U.S. Patent No. 3,878,367) for the reasons of record as set forth in Paragraph No. 6 of the Office Action mailed on October 28, 2020.
Regarding the amended limitation of the top surface being planar, the Examiner notes that Applicants have misinterpreted Hudman et al. Figure 5.  Figure 5 is not a representation of the magnetic balls 22, but a representation of looking down through the “tube” that contains the balls, e.g.:

    PNG
    media_image1.png
    501
    688
    media_image1.png
    Greyscale
.  The outer surface of the tube is coplanar with the magnetic bodies 23 (
    PNG
    media_image2.png
    316
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    415
    410
    media_image3.png
    Greyscale
).  The “plastic rings” would be around the magnetic bodies, also coplanar to the outer surface; e.g. 
    PNG
    media_image4.png
    406
    481
    media_image4.png
    Greyscale
.  As such, Hudman et al. clearly discloses a planar surface meeting the claimed limitations.
	Furthermore, should Applicants argue that a ‘tube’ is not a “planar surface”, the Examiner deems that the exact shape of the channel holding the magnetic balls is not critical to the invention of Hudman et al., and a person of ordinary skill in the art would readily appreciate that the key feature of the ‘tube’ in Hudman et al. is that it holds the magnetic balls in a specific location in point contact (see Hudman et al., Paragraph 0033).  A rectangular channel would accomplish the same effects and, as such, can be construed as a functionally equivalent channel structure to the ‘tube’ used by Hudman et al. to constrain the balls.  A rectangular structure would necessarily possess a ‘planar’ surface, as all four surfaces are planes.
	Regarding new claim 40, the exact shape of the magnetic bodies 23 is not critical to the disclosed invention, just that the magnetic bodies exist in the interstices of the magnetic balls to allow for two forms of magnetic positioning data (see Hudman et al., Paragraph 0052).  Optimization of shape is within the knowledge of a person of ordinary skill in the art, especially given that the shape of the magnetic bodies is not critical to the disclosed purpose in the Hudman et al. invention.
	The limitations of claim 41 are a product-by-process limitation and is not further limiting in so far as the structure of the product is concerned.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  In the instant case, regardless of how the magnetic bodies 23 are placed, the resultant structure is still a positioning detector using magnetization from magnetic bodies 23 to determine the relative position of an object.

Claims 21 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hudman et al. in view of Fayling et al. as applied above, and further in view of Neille et al. (U.S. Patent No. 5,793,201) and/or Novak et al. (U.S. Patent No. 7,089,678 B2) for the reasons of record as set forth in Paragraph No. 7 of the Office Action mailed on October 28, 2020.
Regarding claim 40, as noted in the prior office action, changing the shape of the magnetic bodies can be used as another means of providing improved positioning data.

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hudman et al. in view of Fayling et al. as applied above, and further in view of Chaney et al. (U.S. Patent No. 5,004,982) for the reasons of record as set forth in Paragraph No. 8 of the Office Action mailed on October 28, 2020.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claim 22 is allowable for the reasons previously set forth in Paragraph No. 9 of the Office Action mailed on October 28, 2020.


Response to Arguments
The rejection of claims under 35 U.S.C § 103(a) – Hudman et al. in view of various references
Much of Applicants’ arguments stem from a misunderstanding of what Figure 5 is showing in the Hudman et al. patent (see pages 1 – 2 of response: 
    PNG
    media_image5.png
    294
    1007
    media_image5.png
    Greyscale
).  As noted above, the element labeled as ‘Plastic Ring’ by Applicants is actually the tube encasing the magnetic balls.  What Figure 5 is illustrating is that, unlike in Figure 1 where the magnetic elements 23 are only located at the 0° position, an additional embodiment can have the magnetic bodies 23 located at several axial positions around the surface of the tube; e.g. giving additional positional data at 45°, 90°, etc.  It should be noted that all of these elements 23 are shown as coplanar with the surface of the tube in Figure 5.  As such, Applicants’ arguments directed to the lack of a planar teaching in reference to this (mis)understanding is not found persuasive.
Applicants also argue that ‘printing medium’ and ‘printing’ is a limitation having patentable weight (pages 9 – 10 of response) and that the combination with Fayling et al. is improper.  The Examiner respectfully disagrees.
First, the present claim is a product claim and ‘printing’ or ‘printing medium’ are process limitations, in that they refer to how the magnetic particles are applied to their fixed location in the finished product.  These limitations are not germane to the determination of patentability of a claimed product, unless an unobvious difference can be shown to result from the claimed process. In the instant case, not only has no unobvious difference been shown, the Examiner has sound basis for a position that there is no unobvious difference as the resultant structure is still a magnetic region which can be detected by an exterior transducer/read head.  This is the identical use in both Hudman et al. (an exterior transducer detecting the relative movement of the magnetic elements 23) _and_ with Fayling et al. (an exterior read head/transducer detecting the location of the magnetic bodies to insure that the document is not a forgery).  They both apply to forming magnetic bodies within other materials and, as such, are deemed related and pertinent art that a person of ordinary skill in the art would have naturally turned to when investigating improvements to position detectors having embedded magnetic bodies; i.e. structures such as the Hudman et al. invention.
Applicants also argue that a location with a magnetic “printing” produces a stronger magnetic field than a location without any magnetic material (page 11 of response).  The Examiner’s only answer to this is that this seems to be self-evident as a location without any magnetic material would, obviously, produce 0 magnetic field.  Since Hudman et al. clearly teaches intentionally omitting magnetic bodies 23 in specific locations, this difference in field strength seems to be a self-evident limitation met by the Hudman et al. invention, regardless of how the magnetic bodies are applied.
Regarding the arguments directed to ‘scale marks’ and characters (pages 11 -12 of response), the Examiner notes that Hudman et al. clearly disclose scaling (see Paragraphs 0001 – 0017), where the difference in properties or spacing, etc. allows for the exact positioning of the object to be determined.  This placement of the magnetic bodies 23 is necessarily a ‘scale’ as it is defined and _not_ random, hence allowing for the exact positioning of the object to be determined.  It is unclear how this could be interpreted as anything other than a ‘scale’.  Regarding the use of symbols or numbers, as noted in the prior Office action, having the magnetic bodies be in unique shapes or also provide visual identification of where the magnetic bodies are located, etc. are all matters of routine optimization of aesthetics or design.  Applicants’ arguments are not found convincing as to any non-obviousness of these features.
Regarding the arguments against the material of the ‘substrate’, Applicants comment that the ‘tool’ is unclear.  The Examiner points to the applied art – Hudman et al. – in their very first paragraph:  “This invention relates to inductive positioning detectors … Such devices are typically attached to machine tools and can be used to determine the position of the machine tool head …”.  The tube housing the magnetic balls can be any material, provided it is not magnetic (aluminum is not magnetic) and must be capable of being used within a tool.  There is no criticality to the material of the tube (which is why such materials are omitted in the Hudman et al. disclosure) and a person of ordinary skill in the art would be readily versed in the fact that a variety of metals could be used to house the magnetic balls and magnetic bodies 23 for forming the positioning detector, which is then embedded into a tool to allow for proper tracking of the tool head location, etc.  Materials such as paper or permalloy (a magnetic material), etc. would _not_ be suitable and would obviate the Hudman et al. teachings, but non-magnetic metals such as aluminum are deemed clearly within the obvious disclosure of the Hudman et al. teachings, as a person of ordinary skill in the art would readily appreciate that tubes can easily be formed from aluminum and many tools are either part aluminum or aluminum alloys, thereby making embedding the position detector easier.
Regarding Applicants’ arguments against Nelle et al. (pages 13 – 14 of response), Applicants’ are reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Hudman et al. clearly teach using magnetic bodies for positioning, as well as guidance that different magnetic bodies can be used (Paragraph 0017 of Hudman et al.).  Nelle et al. provides clear illustration (Figure 7) that one way to obtain different characteristics is by making the magnetic bodies having different widths or lengths relative to other magnetic bodies.
Regarding Applicants’ arguments against Novak et al. (page 14 of response), Applicants’ are reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Hudman et al. clearly teach using magnetic bodies for positioning, as well as guidance that different magnetic bodies can be used (Paragraph 0017 of Hudman et al.).  Novak et al. provides clear illustration (Figure 2) that one way to obtain different characteristics is by making the magnetic bodies having different widths or lengths relative to other magnetic bodies.
Regarding Applicants’ arguments against Chaney et al. (pages 13 – 14 of response), Applicants’ are reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Hudman et al. clearly teach using magnetic bodies for positioning and Chaney et al. clearly teach that optical information is also useful for positioning.  Furthermore, Applicant(s) are reminded that “the test for obviousness is not whether features of the secondary reference may be bodily incorporated into the primary reference’s structure, nor whether the claimed invention is expressly suggested in any one or all of the references, rather the test is what the combined teachings would have suggested to those of ordinary skill in the art.” Ex parte Martin 215 USPQ 543, 544 (PO BdPatApp 1981).  In the instant case, Chaney et al. further teach that it is desired to have two distinct types of positioning data interspersed with each other (col. 2, lines 10 – 19) with “the second marks having an attribute which makes them distinguishable from the first marks”.  Having one set by optically readable and one being magnetically readable seems like an obvious answer to “having an attribute which makes them distinguishable” from each other …  As such, the Examiner does not find Applicants’ arguments convincing with regard to the combination with the Chaney et al. teachings.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Applicants’ amendment resulted in embodiments not previously considered (i.e. new claims 40 and 41) which necessitated the new grounds of rejection, and hence the finality of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
March 16, 2021